     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 1 of 14 Page ID #:1




 1   Youssef H. Hammoud (SBN: 321934)
     HAMMOUD LAW, P.C.
 2   206 W. 4th St., 3rd Floor
 3   Santa Ana, CA 92701
     T: (949) 301-9692
 4
     F: (949) 301-9693
 5   E: yh@lawhammoud.com
 6
     Attorneys for Plaintiff
 7   Oussama Issa
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11                                              Case No.: 8:20-cv-465
12   OUSSAMA ISSA,                              COMPLAINT AND DEMAND FOR
13                                              JURY TRIAL FOR VIOLATIONS
14
                  Plaintiff,                    OF:

15         v.                                   1.    Telephone Consumer Protection
16                                              Act, 47 U.S.C. § 227 et seq.;
                                                2.    CAL. CIV. CODE § 1788 et seq.;
17   FNBO HOLDINGS, LLC.                        and
18                                              3.    Intrusion Upon Seclusion
19
                  Defendant.

20
21                COMPLAINT AND DEMAND FOR JURY TRIAL
           Plaintiff Oussama Issa (“Plaintiff”), by and through his attorneys, alleges
22
23   the following against Defendant FNBO Holdings, LLC. (“FNBO” or
24
     “Defendant”):
25
26                                   INTRODUCTION
27
28
                                              -1-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 2 of 14 Page ID #:2




 1         1.    Count I of Plaintiff’s Complaint is based upon the Telephone
 2   Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal
 3
     statute that broadly regulates the use of automated telephone equipment. Among
 4
 5   other things, the TCPA prohibits certain unsolicited marketing calls, restricts the
 6
     use of automatic dialers or prerecorded messages, and delegates rulemaking
 7
 8   authority to the Federal Communications Commission (“FCC”).
 9
           2.    Count II of Plaintiff’s Complaint is based upon Rosenthal Fair Debt
10
11   Collection Practices Act (“RFDCPA”), CAL. CIV. CODE § 1788 et seq., which
12   prohibits debt collectors from engaging in abusive, deceptive and unfair practices
13
     in connection with the collection of consumer debts.
14
15         3.    Count III of Plaintiff’s Complaint is based upon the Invasion of
16
     Privacy -Intrusion upon Seclusion, as derived from § 652B of the Restatement
17
18   (Second) of Torts. § 652B prohibits an intentional intrusion, “physically or
19
     otherwise, upon the solitude or seclusion of another or his private affairs or
20
21   concerns… that would be highly offensive to a reasonable person.”
22                          JURISDICTION AND VENUE
23         4.    Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28
24
     U.S.C. 1331.
25
26
27
28
                                              -2-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 3 of 14 Page ID #:3




 1         5.       Jurisdiction of this court also arises under 28 U.S.C. § 1332 because
 2   (1) the matter in controversy exceeds the sum or value of $75,000.00 and (2)
 3
     Plaintiff and Defendant are citizens of different States.
 4
 5         6.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a
 6
     substantial part of the events or omissions giving rise to the claim occurred in this
 7
 8   District. Because Defendant transacts business here, personal jurisdiction is
 9
     established.
10
11                                          PARTIES
           7.       Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
12
13         8.       Plaintiff is a natural person residing in Orange County, California.
14
           9.       Defendant is a “debt collector” as defined by Cal. Civ. Code §
15
16   1788.2(c).
17         10.      Defendant is attempting to collect on a “consumer debt” as defined by
18
     Cal. Civ. § 1788.2(f).
19
20         11.      Defendant is a bank holding company that provides credit cards, loans,
21
     banking and other financial services to consumers. Defendant can be served
22
23   through its registered agent for service of process, Maureen O’Connor, located at
24
     1620 Dodge Street, Stop 3290, Omaha, NE 68197.
25
26
27
28
                                                -3-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 4 of 14 Page ID #:4




 1         12.    Defendant acted through its agents, employees, officers, members,
 2   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 3
     representatives, and insurers.
 4
 5                        FACTUAL ALLEGATIONS
 6      A. DEBT COLLECTION CALLS
           13. Defendant is attempting to collect an alleged debt from Plaintiff.
 7
 8         14.    In or around May 2019, in an attempt to collect on an alleged
 9
     consumer account, Defendant began contacting Plaintiff on his cellular phone
10
11   number ending in 1807.
12         15.    On or about May 21, 2019, at approximately 3:20 p.m., Plaintiff
13
     received a call on his cell phone from (800) 537-3302; Plaintiff heard a short pause
14
15   before one of Defendant’s agents began to speak, indicating the use of an automated
16
     telephone dialing system.
17
18         16.    During this conversation, Plaintiff spoke with a representative who
19
     indicated that Defendant was attempting to collect a debt.
20
21         17.    Plaintiff explained that he was at work, his work hours were from 6:00
22   a.m. until 3:30 p.m., and that FNBO should call him after work hours, effectively
23
     revoking consent to be called during his work hours.
24
25         18.    Despite requesting to be contacted after work hours, Defendant
26
     continued to call Plaintiff during his work hours.
27
28
                                              -4-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 5 of 14 Page ID #:5




 1            19.   Again, on or about October 10, 2019, at 12:16 p.m., Plaintiff received
 2   a call on his cell phone from (800) 424-6920; Plaintiff heard a short pause before
 3
     one of Defendant’s agents began to speak, indicating the use of an automated
 4
 5   telephone dialing system.
 6
              20.   During this conversation, Plaintiff spoke with a representative who
 7
 8   indicated that Defendant was attempting to collect a debt.
 9
              21.   Plaintiff stated that he already told Defendant that he works from 6:00
10
11   a.m. until 3:30 p.m., and that he requested to be called only after his work hours.
12            22.   Further, Plaintiff stated that moving forward Defendant should contact
13
     him in writing only.
14
15            23.   Between May 21, 2019 and October 10, 2019, Defendant called
16
     Plaintiff on his cellular phone approximately one-hundred and seventy-five times
17
18   (175).
19
              24.   Between May 21, 2019 and October 10, 2019, Defendant called
20
21   Plaintiff on his cell phone approximately one-hundred and twenty (120) times
22   during Plaintiff’s work hours.
23
              25.   Defendant also sent Plaintiff numerous automated text messages.
24
25            26.   Defendant called Plaintiff during a time and place it knew was
26
     inconvenient for him.
27
28            27.   Defendant’s conduct was done willfully and knowingly.
                                                -5-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 6 of 14 Page ID #:6




 1          28.    Defendant was aware that Plaintiff had requested to be contacted in
 2   only after his work hours, and despite this, Defendant continued to place automated
 3
     debt collection calls to Plaintiff’s cellular phone during his work hours.
 4
 5          29.    Defendant knew or should have known that Plaintiff did not want any
 6
     calls during his work hours.
 7
 8          30.    Despite knowing this, Defendant continued to bombard Plaintiff’s cell
 9
     phone with automated debt collection calls during his work hours.
10
11          31.    Defendant’s calls were excessive and done with the purpose of
12   attempting to harass Plaintiff into making a payment on the account.
13
            32.    The conduct was not only willful but was done with the intention of
14
15   causing Plaintiff such distress, so as to induce him to pay the debt.
16
            33.    Further, the conduct was done with such frequency so as to harass
17
18   Plaintiff.
19
        B. Plaintiff’s Counsel’s Communications with Defendant
20
21          34.    On or about November 22, 2019, Plaintiff’s counsel sent Defendant’s
22   counsel a letter indicating that Plaintiff was being represented by an attorney with
23
     respect to his claims.
24
25          35.    On or about November 25, 2019, Defendant’s counsel acknowledged
26
     receipt of the letter.
27
28
                                               -6-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 7 of 14 Page ID #:7




 1           36.   On or about December 3, 2019, Gatestone, a debt collector working
 2   for Defendant, sent Plaintiff a collection letter attempting to collect on an alleged
 3
     FNBO debt.
 4
 5           37.   Despite Plaintiff’s counsel reaching out to Defendant’s counsel and
 6
     receiving acknowledgment of the letter, Defendant continued its attempts to collect
 7
 8   from Plaintiff by sending collection letter(s) attempting to collect on the alleged
 9
     debt.
10
11           38.   The collection letters sent by Defendant to Plaintiff were sent after
12   Plaintiff’s counsel had notified Defendant that Plaintiff was represented by an
13
     attorney.
14
15           39.   Defendant knew that Plaintiff was being represented by an attorney
16
     with respect to the alleged debt and could readily ascertain the attorney’s name and
17
18   address, and despite this, continued to communicate with Plaintiff in an attempt to
19
     collect on the alleged debt.
20
21           40.   Plaintiff was informed by his attorneys that once his attorneys had
22   contacted Defendant, they would cease communication with him.
23
             41.   However, Defendant’s continued communications with Plaintiff made
24
25   him believe that his attorneys could not help him since the Defendant continued to
26
     communicate with Plaintiff, disregarding the representation letters.
27
28
                                               -7-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 8 of 14 Page ID #:8




 1         42.      As a result of Defendant’s conduct, Plaintiff began to suffer from
 2   emotional distress, including fear, confusion, and stress and Plaintiff began to
 3
     doubt that his attorneys’ could help him.
 4
 5         43.      Defendant acted maliciously and subjected Plaintiff to oppression.
 6
           44.      Due to Defendant’s actions, Plaintiff has suffered from immense
 7
 8   emotional and mental pain and anguish, including but not limited to, stress, anxiety,
 9
     headaches, sleepless nights and fear.
10
11                                         COUNT I
                          (Violations of the TCPA, 47 U.S.C. § 227)
12         45.      Plaintiff incorporates by reference all of the above paragraphs of this
13
     Complaint as though fully stated herein.
14
15         46.      Defendant violated the TCPA. Defendant’s violations include, but are
16
     not limited to the following:
17
18               a. Within four years prior to the filing of this action, on multiple
19
                    occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
20
21                  which states in pertinent part, “It shall be unlawful for any person
22                  within the United States . . . to make any call (other than a call made
23
                    for emergency purposes or made with the prior express consent of
24
25                  the called party) using any automatic telephone dialing system or an
26
                    artificial or prerecorded voice — to any telephone number assigned
27
28
                                                 -8-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 9 of 14 Page ID #:9




 1                  to a . . . cellular telephone service . . . or any service for which the
 2                  called party is charged for the call.
 3
                 b. Within four years prior to the filing of this action, on multiple
 4
 5                  occasions, Defendant willfully and/or knowingly contacted Plaintiff
 6
                    at Plaintiff’s cellular telephone using an artificial prerecorded voice
 7
 8                  or an automatic telephone dialing system and as such, Defendants
 9
                    knowing and/or willfully violated the TCPA.
10
11         47.       As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
12   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
13
     each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
14
15   that Defendants knowingly and/or willfully violated the TCPA, Plaintiff is entitled
16
     to an award of one thousand five hundred dollars ($1,500.00), for each and every
17
18   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19
                                           COUNT II
20                      (Violations of CAL. CIV. CODE § 1788 et seq.)
21         48.      Plaintiff incorporates by reference all of the above paragraphs of this
22   Complaint as though fully stated herein.
23
           49.      Defendant violated the RFDCPA. Defendant’s violations include, but
24
25   are not limited to, the following:
26
27
28
                                                  -9-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 10 of 14 Page ID #:10




 1             c. Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
 2                telephone to ring repeatedly or continuously to annoy the person
 3
                  called;
 4
 5             d. Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
 6
                  attempting to collect a consumer debt without complying with the
 7
 8                provisions of Sections 1692b to 1692j, inclusive, of . . . Title 15 of the
 9
                  United States Code (Fair Debt Collection Practices Act).
10
11                  i.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
12                       U.S.C. § 1692c(a)(2), by communicating with Plaintiff when
13
                         the Defendant knew that the Plaintiff was being represented by
14
15                       an attorney with respect to the alleged debt and Defendant could
16
                         readily ascertain the attorney’s name and address;
17
18                 ii.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
19
                         U.S.C. § 1692d by engaging in conduct, the natural
20
21                       consequence of which is to harass, oppress or abuse any person
22                       in connection with the collection of the alleged debt;
23
                  iii.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
24
25                       U.S.C. § 1692d(5) by causing Plaintiff’s phone to ring or
26
                         engaging Plaintiff in telephone conversations repeatedly; and
27
28
                                               - 10 -
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 11 of 14 Page ID #:11




 1                   iv.   Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
 2                         U.S.C. § 1692f by using unfair or unconscionable means in
 3
                           connection with the collection of an alleged debt;
 4
 5             50.   Defendant’s acts, as described above, were done intentionally with the
 6
      purpose of coercing Plaintiff to pay the alleged debt.
 7
 8             51.   Defendant was aware of Plaintiff’s financial situation, that he had no
 9
      money, that he was barely making enough to survive and that he requested all
10
11    communications be in writing only, and yet, Defendant continued to call Plaintiff
12    in an attempt to harass him to pay the debt.
13
               52.   As a result of the foregoing violations of the RFDCPA, Defendant is
14
15    liable to Plaintiff for actual damages, statutory damages, and attorneys’ fees and
16
      costs.
17
18                                         COUNT III
                                   (Intrusion Upon Seclusion)
19
               53.   Plaintiff incorporates by reference all of the above paragraphs of this
20
21    Complaint as though fully stated herein.
22             54.   Restatement of the Law, Second, Torts, § 652(b) defines intrusion
23
      upon seclusion as, “One who intentionally intrudes… upon the solitude or
24
25    seclusion of another, or his private affairs or concerns, is subject to liability to the
26
      other for invasion of privacy, if the intrusion would be highly offensive to a
27
28    reasonable person”.
                                                 - 11 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 12 of 14 Page ID #:12




 1          55.      Defendant violated Plaintiff’s privacy. Defendant’s violations
 2    include, but are not limited to, the following:
 3
                  e. Defendant intentionally intruded, physically or otherwise, upon
 4
 5                   Plaintiff’s solitude and seclusion by engaging in harassing phone
 6
                     calls in an attempt to collect on an alleged debt despite numerous
 7
 8                   requests for Defendant to contact Plaintiff in writing only.
 9
                  f. The number and frequency of the telephone calls to Plaintiff by
10
11                   Defendant after several requests to be contacted in writing only
12                   constitute an intrusion on Plaintiff's privacy and solitude.
13
                  g. Defendant’s conduct would be highly offensive to a reasonable
14
15                   person as Plaintiff received calls that interrupted Plaintiff’s work and
16
                     daily schedule.
17
18                h. Defendant’s acts, as described above, were done intentionally with
19
                     the purpose of coercing Plaintiff to pay the alleged debt.
20
21          56.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant
22    is liable to Plaintiff for actual damages.
23
                           PRAYER OF RELIEF
24
            WHEREFORE, Plaintiff Oussama Issa, respectfully requests judgment be
25
26    entered against Defendant FNBO Holdings, LLC for the following:
27
28
                                                   - 12 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 13 of 14 Page ID #:13




 1             A. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
 2                U.S.C. § 227(b)(3)(C);
 3
               B. Declaratory judgment that Defendant violated the RFDCPA;
 4
 5             C. Statutory damages of $1,000.00 pursuant to the RFDCPA, Cal. Civ.
 6
                  Code §1788.30(b);
 7
 8             D. Actual damages pursuant to Cal. Civ. Code §1788.30(a) and Cal.
 9
                  Civ. Code § 1788.30(b);
10
11             E. Costs and reasonable attorneys’ fees pursuant to the RFDCPA, Cal.
12                Civ. Code §1788.30(c);
13
               F. Punitive damages to be determined at trial, for the sake of example
14
15                and punishing Defendant for their malicious conduct, pursuant to
16
                  Cal. Civ. Code § 3294(a).
17
18             G. Awarding Plaintiff any pre-judgment and post-judgment interest as
19
                  may be allowed under the law; and
20
21             H. Any other relief that this Honorable Court deems appropriate.
22                            DEMAND FOR JURY TRIAL
23
            Please take notice that Plaintiff demands a trial by jury in this action.
24
25
26          Respectfully submitted this 6th day of March 2020.
27                                            HAMMOUD LAW, P.C.
28
                                               - 13 -
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 8:20-cv-00465-JLS-JDE Document 1 Filed 03/06/20 Page 14 of 14 Page ID #:14




 1                                       By: /s/ Youssef H. Hammoud________
                                         Youssef H. Hammoud (SBN: 321934)
 2                                       HAMMOUD LAW, P.C.
 3                                       206 W. 4th St., 3rd Floor
                                         Santa Ana, CA 92701
 4
                                         T: (949) 301-9692
 5                                       F: (949) 301-9693
 6                                       E: yh@lawhammoud.com
 7                                       Attorneys for Plaintiff,
 8                                       Oussama Issa
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           - 14 -
                            COMPLAINT AND DEMAND FOR JURY TRIAL
